Name: Commission Regulation (EC) No 1458/94 of 23 June 1994 re-etablishing the levying of the customs duties applicable to products falling within CN code 2929 90 00 originating in Brazil, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: America;  tariff policy;  chemistry
 Date Published: nan

 25. 6. 94 Official Journal of the European Communities No L 158/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1458/94 of 23 June 1994 re-etablishing the levying of the customs duties applicable to products falling within CN code 2929 90 00 originating in Brazil , to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 (') applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries, extended for 1994 by Regulation (EC) No 3668/93 of 20 December 1 993 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products originating in each of the countries of territories listed in Annex III are totally suspended and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8, where the increase of preferential imports of these products, originating in one or more beneficiary country, causes or threatens to cause economic difficulties in the Community or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products of the combined nomenclature code and origin indicated in the table below, the reference base is fixed at the levels indicated in that table : CN code Origin Reference base (ECU) 2929 90 00 Brazil 314 000 Whereas that reference base was reached on 30 April 1994 by charges of imports into the Community of the products in question originating in Brazil ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties must be reintroduced for the products in question, ( ») OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 22. No L 158/2 Official Journal of the European Communities 25. 6. 94 HAS ADOPTED THIS REGULATION : Article 1 As from 28 June 1994, the levying of customs duties, suspended from 1 January 1994 to 30 June 1994 in pursuance of Council Regulation (EEC) No 3831 /90 shall be reintroduced on imports into the Community of the products indicated in the table below : CN code Description Origin 2929 Compounds with other nitrogen Brazil function 2929 90 00  Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1994. For the Commission Christiane SCRIVENER Member of the Commission